 1

 2

 3                                                THE HONORABLE ROBERT S. LASNIK
 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
10
      MICHAEL MOI, an individual,
11                                            No. 2:17-cv-00853-RSL
                         Plaintiff,
12                                            RESPONSE TO DECLARATION OF
               v.                             ANNE M. BREMNER
13
      CHIHULY STUDIO, INC., a Washington
14    corporation; DALE CHIHULY,
      individually and as a married person;
15    LESLIE CHIHULY, individually and as a
      married person,
16
                         Defendants.
17
      CHIHULY INC., a Washington
18    corporation; and DALE CHIHULY,
      individually,
19
                         Counterclaim-
20                       Plaintiffs,
21             v.
22    MICHAEL MOI, an individual,
23                       Counterclaim-
                         Defendant
24

25

26

     RESPONSE TO DECLARATION OF ANNE M. BREMNER                   Perkins Coie LLP
     (No. 2:17-cv-00853-RSL)                                1201 Third Avenue, Suite 4900
                                                              Seattle, WA 98101-3099
                                                                Phone: 206.359.8000
     145535673.1                                                 Fax: 206.359.9000
 1            While Chihuly disagrees with certain statements and characterizations in the two
 2   recently-filed declarations (Dkt. ## 192 & 193), those declarations only confirm that the relief
 3   requested by Chihuly's motion (Dkt. # 186) is both non-burdensome and appropriate in the
 4   circumstances. Again, if the Court has any interest in assessing the probative value of the
 5   documents with respect to the promissory estoppel issue, Chihuly can make the documents
 6   available for review in camera.
 7

 8

 9    DATED: August 29, 2019                             s/ William C. Rava, WSBA No. 29948
                                                         HSchneider@perkinscoie.com
10                                                       William C. Rava, WSBA No. 29948
                                                         WRava@perkinscoie.com
11                                                       Ian D. Rogers, WSBA No. 46584
                                                         IRogers@perkinscoie.com
12                                                       Perkins Coie LLP
                                                         1201 Third Avenue, Suite 4900
13                                                       Seattle, WA 98101-3099
                                                         Telephone: 206.359.8000
14                                                       Facsimile: 206.359.9000

15                                                       Attorneys for Defendants Chihuly, Inc.,
                                                         Dale Chihuly and Leslie Chihuly, and
16                                                       Counterclaim- Plaintiffs Chihuly, Inc. and
                                                         Dale Chihuly
17

18

19

20

21

22

23

24

25

26

                                                                               Perkins Coie LLP
     RESPONSE TO DECLARATION OF ANNE M. BREMNER
                                                                         1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00853-RSL) – 1
                                                                           Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     145535673.1                                                              Fax: 206.359.9000
 1                                     CERTIFICATE OF SERVICE
 2
              I certify that on the date mentioned below, I caused the foregoing to be served on the
 3
     following attorney(s) of record by the method(s) indicated:
 4
      Lincoln C. Beauregard                                  Via U.S. Mail
 5    Evan T. Fuller                                         Via Hand Delivery
      Connelly Law Offices                                   Via Overnight Delivery
 6    2301 North 30th Street                                 Via Email
      Tacoma, WA 98403                                    _X Via ECF
 7    lincolnb@connelly-law.com
      efuller@connelly-law.com
 8

 9    Anne M. Bremner                                        Via U.S. Mail
      abremner@freybuck.com                                  Via Hand Delivery
10                                                           Via Overnight Delivery
                                                          _X Via Email
11                                                           Via ECF
12
              I certify under penalty of perjury that the foregoing is true and correct.
13
              DATED this 29th day of August, 2019.
14
                                                     s/ William C. Rava
15                                                   William C. Rava, WSBA No. 29948
                                                     WRava@perkinscoie.com
16                                                   Perkins Coie LLP
                                                     1201 Third Avenue, Suite 4900
17                                                   Seattle, WA 98101-3099
18

19

20

21

22

23

24

25

26

                                                                                  Perkins Coie LLP
     RESPONSE TO DECLARATION OF ANNE M. BREMNER                             1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00853-RSL) – 2                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     145535673.1                                                                 Fax: 206.359.9000
